DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/052542 filed 02/01/2019, which claims the benefit of the priority of US Provisional application 62/624997 filed 02/01/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claims 1-11 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, III and IV or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2021. 
Applicant’s election of Group II, drawn to a method of treating/preventing an inflammatory disease with thrombotic tendency or thromboinflammation comprising administering a polypeptide of SEQ ID NO: 1 in the reply filed on January 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
Claims 12, 16, and 25-34 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 25-30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0046728 A1 (hereinafter “the ‘728 publication”) in view Stavrou et al. (J. Clin. Invest. 2018; 128(3): 944–959) as evidenced by Braganza et al. (Postgrad Med. J. 2001;.77: 94–98).
‘728 teaches a polypeptide of SEQ ID NO: 36 (claims 1-3) which is 100% identical to the instant SEQ ID NO: 1 (see sequence match below)

    PNG
    media_image1.png
    209
    722
    media_image1.png
    Greyscale

‘728 further teaches that the polypeptide is an inhibitor of a plasma contact factor and further teaches methods for preventing and/or treating a plasma contact factor-related diseases such as deep vein thrombosis, portal vein thrombosis, jugular vein thrombosis, renal vein thrombosis, pulmonary embolism, unstable angina, acute coronary syndrome, myocardial infraction, cerebral ischemia and stroke (claim 15). ‘728 further teaches that Ir-CPI inhibits the the activation of factor XI into factor XIa by factor XIIa, or the activation of factor XII into factor XIIa by factor XIa, or a combination thereof [0051] and further that it inhibits FXII coagulation activities [0205, 0207].
‘728 does not teach the method for inhibiting neutrophil activation, NETosis, neutrophil recruitment or platelet recruitment.
Stavrou et al. discloses that coagulation factor XII (FXII) deficiency is associated with decreased neutrophil migration and that in 2 models of sterile inflammation, FXII-deficient mice (F12–/–) had fewer neutrophils recruited than WT mice (abstract). Stavrou teaches that neutrophils produced a pool of FXII that is functionally distinct from hepatic-derived FXII and contributes to neutrophil trafficking at sites of inflammation and that decreased neutrophil signaling in F12–/– mice resulted in less inflammation and faster wound healing (abstract).
It is therefore clear that ir-cpi is a known inhibitor of FXII as disclosed by ‘728. In addition, it is known that inhibition of FXII leads to inhibition of platelet recruitment as well as neutrophil recruitment and neutrophil extracellular trap formation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 and use the polypeptide of SEQ ID NO: 36 to inhibit neutrophil activation and platelet recruitment thereby treating or preventing an inflammatory disease because ‘728 discloses that the ir-cpi polypeptide is a known inhibitor of both FXII and FXII and that inhibition of FXII is associated with treatment of conditions such as myocardial infarction and thrombosis (claim 15). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the polypeptide for inhibiting neutrophil activation and platelet recruitment because Stavrou et al. discloses that Coagulation factor XII (FXII) deficiency is associated with decreased neutrophil migration and that Decreased neutrophil signaling in F12–/– mice resulted in less inflammation and faster wound healing (abstract). The disclosed teachings form the prior art render obvious the instant claim 12. Furthermore, ‘728 teaches that the instant peptide was successful in treating conditions such as MI and as evidenced by Braganza et al., Myocardial infarction (MI) is caused by rupture or erosion of an atherosclerotic plaque, with subsequent thrombus formation and occlusion of the artery (page 94, left col. 2nd paragraph, line 1-4). The instant claim 16 lists atherosclerosis as one of the inflammatory conditions being treated. There is therefore an expectation that the peptide of ‘728 would similarly have the property of inhibiting neutrophil activation, neutrophil extracellular trap formation (NETosis), neutrophil recruitment, and/or platelet recruitment in a subject rendering obvious the instant claim 12.
Regarding claim 25, ’728 teaches the method of treatment using the polypeptide comprising amino acid sequence of SEQ ID NO: 36 (claims 1-3) which is 100% identical to the instant SEQ ID NO: 1.
Regarding claim 26, ’728 teaches the method of treatment using the polypeptide comprising amino acid sequence of SEQ ID NO: 36 (claims 1-3) which is 100% identical to the instant SEQ ID NO: 1. The instant SEQ ID NO: 1 and SEQ ID NO: 2 appear to be identical, therefore SEQ ID NO: 36 of the ‘728 publication also reads on SEQ ID NO: 36 recited in claim 26.
Regarding claim 27, ‘728 teaches that peptide may be a part of a larger protein such as a fusion protein [0090, 0095] which satisfies the limitation “at least one other polypeptide”.
Regarding claims 28-30, ‘728 teaches methods for preventing and/or treating a plasma contact factor-related diseases such as deep vein thrombosis, portal vein thrombosis, jugular vein thrombosis, renal vein thrombosis, pulmonary embolism, unstable angina, acute coronary syndrome, myocardial infraction, cerebral ischemia and stroke (claim 15). Furthermore, ‘728 teaches that the polypeptide for use in  haematology (particularly coagulation clinics), transplantation (for immunosuppression control), rheumatology (for anti-inflammatories), and general treatment (for specific or improved anaesthetics) [0107] rendering obvious the instant claims.
Regarding claim 34, ‘728 teaches that Ir-CPI therefore provide an excellent therapeutic tool by protecting patients at risk from diseases such as pulmonary embolism, cerebral ischemia or deep vein thrombosis [0199] rendering obvious the instant claim.
Claims 12, 25-30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0046728 A1 (hereinafter “the ‘728 publication”) in view Stavrou et al. (J. Clin. Invest. 2018; 128(3): 944–959) as evidenced by Braganza et al. (Postgrad Med. J. 2001;.77: 94–98) and Eliason et al. (Circulation. 2005; 112: 232-240).

The teachings of ‘728 and Stavrou are disclosed above and incorporated herein by reference.
‘728 does not teach treating aneurysm as recited in claim 33.
Eliason teaches that Neutrophil depletion inhibits AAA development through a non–MMP-2/9 –mediated mechanism associated with attenuated inflammatory cell recruitment (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 and use the polypeptide of SEQ ID NO: 36 to inhibit neutrophil activation and platelet recruitment thereby treating or preventing an inflammatory disease such as aneurysm because ‘728 discloses that the ir-cpi polypeptide is a known inhibitor of FXII and FXIIa and treats conditions such as renal vein thrombosis (claim 15). In addition, Stavrou et al. discloses that coagulation factor XII (FXII) deficiency is associated with decreased neutrophil migration (abstract) and Eliason discloses that decreased neutrophils inhibits aneurysm development abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the polypeptide for treating aneurysm because Eliason teaches that Neutrophil depletion inhibits AAA development through a non–MMP-2/9 –mediated mechanism associated with attenuated inflammatory cell recruitment (abstract). The limitations of claim 33 are therefore rendered obvious.

Claims 12, 16, 25-30, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0046728 A1 (hereinafter “the ‘728 publication”) in view Stavrou et al. (J. Clin. Invest. 2018; 128(3): 944–959) as evidenced by Braganza et al. (Postgrad Med. J. 2001;.77: 94–98) and Shen et al. (J. Cell Mol. Med. 2017 Sep; 21(9): 1687–1697).
The teachings of ‘728 and Stavrou are disclosed above and incorporated herein by reference.
‘728 does not teach treating sepsis as recited in claims 16 and 32.
Shen teaches that Neutrophils play a critical role in controlling infection under normal conditions, and it is suggested that their migration and antimicrobial activity are impaired during sepsis which contribute to the dysregulation of immune responses (abstract). Shen further discloses that interruption or reversal of the impaired migration and antimicrobial function of neutrophils improves the outcome of sepsis in animal models (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 and use the polypeptide of SEQ ID NO: 36 to inhibit neutrophil activation and platelet recruitment thereby treating or preventing an inflammatory disease such as sepsis because ‘728 discloses that the ir-cpi polypeptide is a known inhibitor of FXII and FXIIa and treats conditions such as renal vein thrombosis (claim 15). In addition, Stavrou et al. discloses that Coagulation factor XII (FXII) deficiency is associated with decreased neutrophil migration (abstract) and Shen teaches that neutrophils play a critical role during sepsis (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the polypeptide for treating sepsis because Shen teaches that interruption or reversal of the impaired migration and antimicrobial function of neutrophils improves the outcome of sepsis in animal models (abstract) thus rendering obvious the instant claim 16 and 32.

Claims 12, 25-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0046728 A1 (hereinafter “the ‘728 publication”) in view Stavrou et al. (J. Clin. Invest. 2018; 128(3): 944–959) as evidenced by Braganza et al. (Postgrad Med. J. 2001;.77: 94–98) and Zheng et al. (Sci. Transl. Med.  2017. Vol 9, Issue 394).
The teachings of ‘728 and Stavrou are disclosed above and incorporated herein by reference.
‘728 does not teach treating complication in cell cluster transplantation as recited in claim 31.
Zheng teaches that the primary graft dysfunction is the predominant driver of mortality and graft loss after lung transplantation and that recruitment of neutrophils as a result of ischemia-reperfusion injury is thought to cause primary graft dysfunction (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘728 and use the polypeptide of SEQ ID NO: 36 to inhibit neutrophil activation and platelet recruitment thereby treating complication in cell cluster transplantation because ‘728 discloses that the ir-cpi polypeptide is a known inhibitor of FXII and FXIIa and treats conditions such as renal vein thrombosis (claim 15). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the polypeptide for treating complication in cell cluster transplantation because Zheng teaches that recruitment of neutrophils as a result of ischemia-reperfusion injury is thought to cause primary graft dysfunction and therefore inhibiting neutrophil migration as a result of FXII inhibition would necessarily ameliorate primary graft dysfunction  (abstract) thus rendering obvious the instant claim 31.

Response to Arguments
Applicant’s arguments, see Applicant Arguments, filed 05/09/2022, with respect to the rejection(s) of claims 12, 16, and 25-34 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2016/0046728.

Conclusion
Due to the new grounds of rejection, this action is Non-final. Claims 12, 16, and 25-34 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615